UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the Quarter Ended March 31, 2012 o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 1-8002 THERMO FISHER SCIENTIFIC INC. (Exact name of Registrant as specified in its charter) Delaware 04-2209186 (State of incorporation or organization) (I.R.S. Employer Identification No.) 81 Wyman Street Waltham, Massachusetts (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (781) 622-1000 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer xAccelerated filer oNon-accelerated filer oSmaller reporting company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock, as of the latest practicable date. Class Outstanding at March 31, 2012 Common Stock, $1.00 par value THERMO FISHER SCIENTIFIC INC. PART I FINANCIAL INFORMATION Item 1.Financial Statements CONSOLIDATED BALANCE SHEET (Unaudited) March 31, December 31, (In millions) Assets Current Assets: Cash and cash equivalents $ $ Short-term investments, at quoted market value (cost of $4.8 and $4.8) Accounts receivable, less allowances of $73.3 and $67.4 Inventories Deferred tax assets Other current assets Property, Plant and Equipment, at Cost, Net Acquisition-related Intangible Assets, Net Other Assets Goodwill $ $ 2 THERMO FISHER SCIENTIFIC INC. CONSOLIDATED BALANCE SHEET (Continued) (Unaudited) March 31, December 31, (In millions except share amounts) Liabilities and Shareholders' Equity Current Liabilities: Short-term obligations and current maturities of long-term obligations $ $ Accounts payable Accrued payroll and employee benefits Deferred revenue Other accrued expenses Deferred Income Taxes Other Long-term Liabilities Long-term Obligations Shareholders' Equity: Preferred stock, $100 par value, 50,000 shares authorized; none issued Common stock, $1 par value, 1,200,000,000 shares authorized; 408,489,577 and406,416,940 shares issued Capital in excess of par value Retained earnings Treasury stock at cost, 41,186,226 and 35,033,919 shares ) ) Accumulated other comprehensive items ) ) $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 THERMO FISHER SCIENTIFIC INC. CONSOLIDATED STATEMENT OF INCOME (Unaudited) Three Months Ended March 31, April 2, (In millions except per share amounts) Revenues: Product revenues $ $ Service revenues Costs and Operating Expenses: Cost of product revenues Cost of service revenues Selling, general and administrative expenses Research and development expenses Restructuring and other costs, net Operating Income Other Expense, Net ) ) Income from Continuing Operations Before Provision for Income Taxes Provision for Income Taxes ) ) Income from Continuing Operations Income from Discontinued Operations (net of income tax provision of $0.0 and $3.6) — Gain (Loss) on Disposal of Discontinued Operations, Net (net of income tax provision(benefit) of $0.2 and $(0.3)) ) Net Income $ $ Earnings per Share from Continuing Operations Basic $ $ Diluted $ $ Earnings per Share Basic $ $ Diluted $ $ Weighted Average Shares Basic Diluted Cash Dividend Declared per Common Share $ $ — The accompanying notes are an integral part of these consolidated financial statements. 4 THERMO FISHER SCIENTIFIC INC. CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME (Unaudited) Three Months Ended March 31, April 2, (In millions) Comprehensive Income Net Income $ $ Other Comprehensive Items: Currency translation adjustment Unrealized gains on available-for-sale investments (net of tax provision of $0.0 and$0.2) — Unrealized gains on hedging instruments (net of tax provision of $0.5 and $0.0) Pension and other postretirement benefit liability adjustments (net of tax benefit(provision) of $0.1 and $(0.0)) ) $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 THERMO FISHER SCIENTIFIC INC. CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) Three Months Ended March 31, April 2, (In millions) Operating Activities Net Income $ $ Income from discontinued operations — ) (Gain) loss on disposal of discontinued operations ) Income from continuing operations Adjustments to reconcile income from continuing operations to net cash provided byoperating activities: Depreciation and amortization Change in deferred income taxes ) ) Non-cash stock-based compensation Non-cash charges for sale of inventories revalued at the date of acquisition Tax benefits from stock-based compensation awards ) ) Other non-cash expenses, net Changes in assets and liabilities, excluding the effects of acquisitions and dispositions: Accounts receivable ) ) Inventories ) ) Other assets ) Accounts payable Other liabilities ) ) Contributions to retirement plans ) ) Net cash provided by continuing operations Net cash (used in) provided by discontinued operations ) Net cash provided by operating activities Investing Activities Acquisitions, net of cash acquired ) ) Purchase of property, plant and equipment ) ) Proceeds from sale of property, plant and equipment Other investing activities, net ) ) Net cash used in continuing operations ) ) Net cash used in discontinued operations ) ) Net cash used in investing activities $ )
